DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the filing of 6/7/2022.  After consideration of the filing, the examiner has decided to reopen prosecution to further clarify his positions on the subject matter.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
4.	Claims 1, 3, 10-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US Patent 5,095,404) in view of Buffone et al. (WO 2015/132250) and Zhamu et al. (US 2014/0190676).
Chao discloses a vapor-based heat transfer apparatus 81 (heat transfer is caused by vaporization of a working fluid, column 4, lines 8-9), the apparatus comprising a hollow structure 83 (see Fig. 7) made of a thermally conductive material (vaporization takes place inside the hollow structure 83, column 4, lines 4-9), a wick structure 99 in contact with the wall of the hollow structure, and a working liquid 43 within the hollow structure (column 4, lines 8-9).  Chao does not disclose the wick structure comprising a first graphene material.  Buffone et al. teaches a heat transfer apparatus comprising a hollow structure 7 and a wick 15 within the hollow structure in which the wick comprises a graphene material comprising a core material 15, wherein the graphene porous is a very efficient heat transfer material.  Zhamu et al. teaches a graphene material comprising a metal-decorated metal sheets [0045].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Chao by replacing the wick with a wick comprising a graphene material to provide effective heat transfer as taught by Buffone et al. and by using a graphene material comprising a graphene composite having graphene sheets, and the graphene material comprising metal-decorated graphene sheets as taught by Zhamu  et al. to provide effective heat transfer for the wick.  Since the hollow structure of Chao comprises a thermally conductive material, using a material having the recited thermal conductivity of claims 1 and 10 would have been a matter of design choice based on the application of the apparatus.  Regarding claim 3, since the wick comprises a layer of graphene material, the use of graphene powder would also have been a matter of design choice.  Regarding claim 11, since the hollow structure 83 of Chao is made of a thermally conductive material, the types of materials as recited would have been matters of design choice, since these materials are all thermally conductive.  Regarding claim 12, the structure 83 of Chao is formed from a thermally conductive material, and graphene has high thermal conductivity, so it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the prior art device by providing a second graphene material as the thermally conductive material due to its high thermal conductivity.  Regarding claim 15, Chao discloses the hollow structure 83  being made of a thermally conductive material and Zhamu et al. also teaches a thermally conductive material comprising a graphene composite having graphene sheets dispersed in a matrix selected from carbon [0045] in which the thermally conductive material has a thermal conductivity no less than 5 W/mk [0039].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was to have used a graphene material comprising a graphene composite having graphene sheets in a matrix of carbon as taught by Zhamu  et al. to provide effective heat transfer for the hollow structure.  Regarding claims 13 and 16, Zhamu et al. also teaches the graphene material being pristine graphene in which pristine graphene has a high thermal conductivity.  The prior art discloses the recitations of claim 15 including a graphene membrane (a graphene layer) taught by Zhamu et al. as stated above.  Regarding claim 17, the use of an adhesive would have been a matter of design choice since the prior art device will still carry out its intended tasks with the modification.  Regarding claim 18, the apparatus of Chao further comprises extended structures 39 to dissipate heat to the environment in which the structures are fins as recited in claim 19.  The device of Chao is a microelectronic system as recited in claim 20.
5.	Claims 2, 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Buffone et al. and Zhamu et al. as applied to claim 1 above, and further in view of Tilak et al.
Tilak et al. teaches a heat transfer apparatus comprising a graphene material comprising graphene oxide sheets to aid in maximum heat transfer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the prior art device by replacing the graphene sheets formed of graphene oxide to help maximize heat transfer of the prior art device as taught by Tilak et al.  Regarding claim 5, Chao and Buffone et al. teach the graphene material being bonded to the wall of the hollow structure, and the graphene material taught by Tilak et al. is a coating comprising graphene sheets.  Since the material is already bonded to the wall of the hollow structure, the addition of an adhesive would have been a matter of design choice.  Regarding claim 6, since the wick of Chao comprises pores and has a density, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the graphene material a foam having the recited density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Regarding claim 14, Tilak et al. teaches the graphene material is dispersed in a matrix of polymer as stated previously.
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (US Patent 5,095,404) in view of Buffone et al. (WO 2015/132250).
Chao discloses a vapor-based heat transfer apparatus 81 (heat transfer is caused by vaporization of a working fluid, column 4, lines 8-9), the apparatus comprising a hollow structure 83 (see Fig. 7) made of a thermally conductive material (vaporization takes place inside the hollow structure 83, column 4, lines 4-9), a wick structure 99 in contact with the wall of the hollow structure, and a working liquid 43 within the hollow structure (column 4, lines 8-9).  Chao does not disclose the wick structure comprising a first graphene material.  Buffone et al. teaches a heat transfer apparatus comprising a hollow structure 7 and a wick 15 within the hollow structure in which the wick comprises a graphene material comprising a core material 15, wherein the graphene is a very efficient heat transfer material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Chao by replacing the wick with a wick comprising a graphene material to provide effective heat transfer as taught by Buffone et al.  Since Chao also discloses the working fluid being a vaporizable fluid, the use of the working fluids as recited in the claim would have been a matter of design choice since those fluids are also vaporizable.
Response to Arguments
7.	Applicant's arguments have been fully considered.  Regarding arguments of claim 15, claim 15 does not recite details of the wick structure, so Chao being silent on the features of the wick as argued is moot.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.  Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVIS D HWU/Primary Examiner, Art Unit 3763